Order of the Supreme Court, Rockland County, dated December 14, 1967, affirmed, with $10 costs and disbursements. While we agree with the determination at Special Term insofar as it struck petitioner’s “ claim for reinstatement ”, changed the proceeding to an action at law for salary lost and held that the petition states a cause of action for that relief, we deem it necessary to point out once again, as we did on the prior appeal (see Matter of Caruso v. Incorporated Vil. of Sloatsburg, 28 A D 2d 679), that the record as presented is insufficient to determine petitioner’s civil service status or whether he was legally appointed to the office from which he was removed; and we have not reached or determined those questions on this appeal. Christ, Acting P. J., Brennan, Hopkins, Benjamin and Munder, JJ., concur.